Citation Nr: 1725647	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 14, 2013, and in excess of 50 percent from June 14, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder of the right and left knees (claimed as bilateral knee pain), to include right knee strain and left knee osteoarthritis, including as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

3.  Entitlement to service connection for headaches, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

4.  Entitlement to service connection for sores and rashes, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A December 2014 rating decision granted the Veteran a 50 percent rating for his PTSD, effective June 14, 2013.  Despite this grant, the Veteran is presumed to be seeking the maximum possible evaluation for the entire period on appeal.  Thus, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating effective June 14, 2013.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri.  A written transcript of this hearing is associated with the record.  

In June 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development and to afford the Veteran a hearing in conjunction with his PTSD claim, as requested on his March 2013 VA Form 9.  A hearing was scheduled for October 2016.  At the time of the hearing, the Veteran, through his representative, withdrew his request for a Board hearing.  Therefore, the Board considers the hearing request cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2016).  

A January 2016 supplemental statement of the case continued the denial of claims.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for headaches and sores/rashes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period prior to June 14, 2013, the Veteran's PTSD was manifested by symptoms including sleep and mood disturbance, anxiety, suspiciousness, nightmares and flashbacks, panic attacks, anxiety, anger, avoidance, hypervigilant behavior, and difficulty in establishing and maintaining effective work and social relationships. 

2.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher for the period prior to June 14, 2013.

3.  For the period beginning June 14, 2013, the Veteran's PTSD was manifested by symptoms including sleep and mood disturbance, anxiety, suspiciousness, nightmares and flashbacks, anxiety, anger, avoidance, hypervigilant behavior, panic attacks more than once a week, memory impairment, flattened affect, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

4.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher for the period of June 14, 2013 onward.

5.  Right knee pain has been attributed to the known clinical diagnosis of right knee strain.

6.  Left knee pain has been attributed to the known clinical diagnoses of left knee osteoarthritis.

7.  A disorder of the right and left knees, to include right knee strain and left knee osteoarthritis, did not manifest in service or for many years thereafter, and the current disorder of the right and left knees is unrelated to service.  Left knee osteoarthritis was not manifested within one year of service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess of 30 percent prior to June 14, 2013, and in excess of 50 percent from June 14, 2013, for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria establishing entitlement to service connection for a disorder of the right and left knees (claimed as bilateral knee pain), to include right knee strain and left knee osteoarthritis, including as a manifestation of an undiagnosed illness or chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VCAA compliant notice was provided to the Veteran via a September 2008 letter.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, post-service private treatment records, VA treatment records and examination reports, and statements from the Veteran and his aunt.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any records that may be in his possession.

II.  Increased rating for posttraumatic stress disorder

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to the "staged-ratings" assigned since the award of service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent evaluation is warranted when there is there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and a veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the criteria for rating mental disorders are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board in March 2013, prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

Initial rating in excess of 30 percent for the period prior to June 14, 2013

The Veteran contends that the 30 percent rating initially assigned for his service-connected PTSD does not adequately reflect the severity of his disability.  

In May 2005, the Veteran was interviewed in conjunction with a psychiatric evaluation.  He would not give details surrounding his Gulf War experiences, but indicated that he witnessed trauma resulting in hypervigilance and disturbing memories.  The evaluator ruled out PTSD and diagnosed depression, polysubstance abuse, and attention deficit hyperactivity disorder (ADHD), with a GAF score of 60.  A June 2005 VA treatment note diagnosed the Veteran with depressive disorder and included a GAF score of 60.  In October 2005, treatment records noted that the Veteran was well-groomed and cooperative; no suicidal or homicidal ideation was reported.  Cannabis dependence was noted, along with a GAF score of 60.

A VA treatment note from February 2006 contained the Veteran's reports of poor sleep, decreased interest and energy level, poor concentration and appetite, psychomotor slowing, and agitation.  He denied hallucinations, paranoia, delusion, and impulsiveness.  The care provider ruled out PTSD and indicated the Veteran was experiencing depression.  A GAF score of 70 was noted.

In April 2007, a PTSD screening was positive following the Veteran's reports of having nightmares, being easily startled, and feeling numb.  The Veteran underwent further evaluation and reported serving in Desert Storm and witnessing combat in Iraq.  The stated diagnostic impression was anxiety disorder with an accompanying GAF score of 60.  

A July 2007 VA treatment note included the Veteran's statements that he was raped and witnessed multiple deaths during his military service.  He also stated that he experienced flashbacks in the form of visions of dead bodies and parts; he had nightmares at times as well.  The Veteran described that he had a hard time staying in a relationship with his significant other.  He had episodes of mood fluctuation with depression and felt numb. He stated that he was startled easily, yelled at people who sneak up on him, and was unable to sit in a public space where his back was exposed.  He felt that his experiences during the military affected his social and occupational life.  He woke up many times during the night all soaked up in bed in sweats.  The care provider ruled out a diagnosis of PTSD; attention deficit disorder, cannabis dependency, and alcohol and cocaine dependency, in remission, were diagnosed.  A GAF score of 65 was noted.  

A December 2008 PTSD screening conducted during VA treatment was positive.  The Veteran reported feeling very upset when reminded about past stressful experiences, avoiding activities that reminded him of past stressors, difficulty concentrating, and trouble falling or staying asleep.  He denied feeling hopeless about the present or future.

Social Security Administration (SSA) records from January 2009 reflect that the Veteran was unable to work, in part, due to an anxiety-related disorder, namely PTSD. 

In August 2009, a VA primary care note documented that the Veteran had no complaints except weight loss.  The care provider also noted that the Veteran was not a good historian.

In December 2009, a private psychological evaluation from Dr. L was submitted. The doctor stated that the Veteran was diagnosed with ADHD and PTSD, and had been receiving treatment from another private provider for a year.  Dr. L. reported the following symptoms experienced by the Veteran: alternation in sleep, poor concentration, distractibility, hyperactivity, decreased self-esteem, compulsive behaviors, mood swings, alternation in appetite, memory and forgetfulness problems, impulsivity, disorganization, panic attacks, altered judgment, hopelessness, flashbacks, and anger.  He stated there was no evidence of thought content disorder such as delusions or hallucinations, although the Veteran did experience panic.  Dr. L. concluded that the Veteran had a significant psychiatric diagnosis and assigned a GAF score of less than 50. 

The Veteran submitted a notice of disagreement and attended an informal hearing with a Decision Review Officer at the RO in June 2010.  In support of his PTSD claim, he described finding a friend and fellow sailor who completed suicide while on board their ship, as well as experiencing combat while temporarily assigned to a special Marine unit in Iraq and Saudi Arabia.  

In June 2010, private counseling records contained the Veteran's report that he was doing well with no complaints.  In July 2010, the Veteran's aunt, a licensed EMT and medical assistant, submitted a statement in which she described how the Veteran's behavior changed following his return from the service.  She stated that he was now reclusive, fearful, and experiencing flashbacks, trembling, pacing, and panic attacks.  She also described mood swings, fatigue, and malaise.

The Veteran underwent a general VA examination in April 2011.  He reported trouble sleeping, nightmares, anger, and relationship issues. The veteran reported that he discovered his best friend and fellow sailor who completed suicide aboard the U.S.S. San Jose in 1991, confirmed by personnel records.  He stated that he was still troubled by this loss.  The veteran would not go into any other details or describe any other events or stressors that he experienced while in the military.  His aunt attempted to coax him to speak about his experiences off ship when he was on a temporary duty assignment with the Marines while serving in Kuwait and Iraq. The veteran stated that he was not ready to discuss any of this.  There was some reference that he was exposed to combat situations during this assignment.  The Veteran did share that he was not working and had never married, but had an 11-year old son living in Wisconsin.  He reported speaking with his son twice a month and visiting during the summer.  He also reported living with his aunt and uncle, working on their farm.  In his spare time, he enjoyed hunting, fishing, and doing things with friends.  He was responsible for his own household chores and did some of the shopping and meal preparation.  The Veteran described trouble falling and staying asleep, racing thoughts, anger, restlessness, and hyperactivity; his medications included Adderall.  The examiner described him as vague and restless, but logical and oriented.  The reported diagnosis was PTSD and ADHD with a GAF score of 60-62.  

Private counseling notes from March and November 2012 contained the Veteran's reports that he was doing well with no complaints. 

The Veteran underwent further VA examination in December 2012.  He reported continued unemployment, caused by his back and leg problems, as well as anxiety and intestinal issues.  He reported no recent psychiatric treatment by the VA and denied suicidal or homicidal ideation.  The Veteran described sleep problems, feelings of guilt, and problems trusting people, as well as diminished interest, detachment, restricted range of affect, persistent symptoms of arousal, and exaggerated startle response.  Depression most of the day and diminished concentration were present. The Veteran described social support consisting of family and good friends.  He found enjoyment in activities including watching TV and fishing. The examiner diagnosed PTSD, major depressive disorder (MDD), and ADHD, with a GAF score of 55.  The examiner noted that the symptoms from all three diagnoses coalesced to exacerbate symptoms of anxiety and depression.

A private psychiatric progress note from February 2013 reflects that the Veteran was casual in appearance, appropriate in behavior and mood, with a coherent thought process and good judgment. The Veteran continued with Adderall and Xanax. 

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria under 38 C.F.R. § 4.130 for an evaluation in excess of 30 percent prior to June 14, 2013.

Collectively, the lay and medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms during the relevant period: sleep and mood disturbance, anxiety, nightmares and flashbacks, anxiety, anger, avoidance, hypervigilant behavior, and difficulty in maintaining relationships. 

October 2005 treatment records noted that the Veteran was well-groomed and cooperative; no suicidal or homicidal ideation was reported.  In July 2007, the Veteran described relationship difficulties, episodes of mood fluctuation with depression, and feeling numb. He stated that he was startled easily and yelled at people.  The care provider ruled out a diagnosis of PTSD at the time.  The Veteran's GAF scores during this time ranged from 60 to 70, indicating primarily mild symptoms.

By August 2009, treatment records indicated that the Veteran had no complaints other than weight loss.  The Veteran's aunt described his experiences with flashbacks, trembling, pacing, and panic attacks.  In June 2010, the Veteran again reported that he was doing well with no complaints. 

Upon examination in December 2012, he reported no recent psychiatric treatment and denied suicidal or homicidal ideation.  He described sleep problems, feelings of guilt, and problems trusting people, as well as diminished interest, detachment, restricted range of affect, persistent symptoms of arousal, and exaggerated startle response.  He also described social support consisting of family and good friends, including a positive relationship with his parents and a close relationship with his aunt.  He relayed enjoyment in activities including watching TV and fishing.  A GAF score of 55 was noted with a diagnosis of PTSD, ADHD, and MDD.

The Board notes the April 2008 private assessment of Dr. L, including the finding of a GAF score lower than 50, which indicated severe psychiatric symptoms.  However, this score is an outlier, as multiple treatment records consistently indicated scores of 60 or higher on multiple occasions, reflecting mild symptoms during the same period of time.  On one occasion, a VA examiner assigned a GAF score of 55, indicating moderate symptoms.  No other indication of severe symptoms is evident from the record.  Moreover, there is no indication that Dr. L. reviewed VA treatment records, lay statements from the Veteran's family, or the Veteran's testimony.  The Board has thoroughly reviewed the evidence of record, which reflects primarily mild psychiatric symptoms during the relevant period.

Overall, the evidence reflects that Veteran's symptoms closely approximate the criteria for the assigned 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While true that the Veteran had disturbances in mood with irritability, problems sleeping, mood disturbances, anger, and hypervigilance, these symptoms did not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  

Although unemployed, the Veteran reported the ability to perform work on his aunt's farm.  While SSA determinations are evidence that VA must consider, they are not controlling on VA, because the laws and regulations involved provide for significant differences in the determination of disabilities under the SSA and VA systems.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Furthermore, the Veteran's social activities during the appeal period showed that he was able to have positive relationships with family and friends, and interact in a cooperative manner with medical staff.  

Thus, the evidence of record reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the 30 percent disability criteria.  The Veteran's reported sleep impairment, anxiety, and panic attacks are also specifically contemplated by the 30 percent disability criteria. 

The Veteran consistently denied any suicidal or homicidal thoughts to his care providers.  During this period, there is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  The Veteran was appropriately dressed at appointments, able to perform all activities of daily living, and maintained meaningful social relationships with his aunt and friends.  He was generally functioning at a satisfactory level, with routine behavior, self-care, and normal conversation.

Moreover, the objective medical shows that the Veteran consistently received GAF scores primarily of 60 or more during the relevant period.  His symptoms were documented as mostly mild and were not so severe as to warrant a 50 percent disability rating prior to June 2013. 

Further, the evidence does not support a finding that the Veteran's psychiatric symptoms would have been best approximated by a 70 or 100 percent rating during this period, which contemplates deficiencies in most areas or total impairment.  While it may have been difficult for the Veteran to engage in social and work relationships at times, his overall disability picture showed that he had the ability to maintain functioning relationships with family members.  The evidence of record does not show the Veteran's disability was manifested by social and occupational impairment so as to warrant a 70 or 100 percent rating during this period.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  While lay persons are competent to provide opinions on some medical issues, determining the severity of a complex condition such as a psychiatric condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Similarly, his aunt is also competent to describe the symptoms and behavior she witnessed.  As an EMT and medical assistant, she has more knowledge than the average lay person; however, there is no indication that she is competent to identify a specific level of disability under the applicable Diagnostic Code.  Without the benefit of evaluating the Veteran's medical record, including diagnostic test results, her statement is mere speculation to the extent it attempts to assign a particular degree of disability.  Moreover, even acknowledging her training as an EMT and medical assistant, several clinical evaluations of the Veteran's PTSD were provided by trained and licensed psychologists; the resulting findings outweigh her assertions.  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiners who interviewed and evaluated him during the relevant period on appeal.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of the disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 30 percent under 38 C.F.R. § 4.130 for the period prior to June 14, 2013.

Initial rating in excess of 50 percent for the period beginning June 14, 2013 

Consideration has been given to assigning a staged rating in light of the evidence of record.  See Fenderson, 12 Vet. App. at 119.

In June 2013, the Veteran submitted a claim for a total disability rating due to service-connected disabilities, including his irritable bowel syndrome and PTSD. In his application, he stated he continued to be very anxious, experience trouble with concentration, memory, and flashbacks, and suffer from on-going panic attacks, especially around other people. 

In November 2013, the Veteran was screened during routine VA treatment; he denied hopelessness or having thoughts of suicide or harming others.  When asked if he had little interest in doing things or felt down or depressed, his response was not at all.  He stated he experienced nightmares, was hypervigilant, and felt numb or detached from others.

In December 2014, another VA examination was conducted in conjunction with the PTSD claim.  The examiner commented that the Veteran slept only a few hours at a time and was always tired.  No thought disorders were noted, but the examiner stated that the Veteran was very isolated from life except for contact with his relatives.  He reported working on his grandmother's farm and living in his own camper on family property.  In regard to his military service, the Veteran reported a sexual assault and discovering his friend following suicide; he stated he felt guilty for not having intervened.  A diagnosis of PTSD with a GAF score of 50 was reported.  The examiner summarized the Veteran's level of occupational and social impairment as causing reduced reliability and productivity.  Symptoms associated with the PTSD diagnosis were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, sleep and memory impairment, flattened affect, mood disturbances, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology for the period after June 14, 2013 more nearly approximates occupational and social impairment exhibited by reduced reliability and productivity due to symptoms such as depressed mood, anxiety, panic attacks, chronic sleep impairment, impairment of short-term memory, intermittent illogical speech, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  

These symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 70 or 100 percent rating, including suicidal ideation, obsessional rituals interfering with routine activities, intermittently illogical speech, impaired impulse control, spatial disorientation, neglect of personal hygiene, inability to establish and maintain effective relationships, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, or memory loss for names of close relative, own occupation, or own name.  In contrast, the Veteran showed no impairment of thought process.  He reported no delusions or hallucinations.  He has consistently denied suicidal ideation.  He was repeatedly noted as oriented and only mild memory impairment was indicated.  Additionally, he was able to maintain his personal hygiene and understand the outcome of his behaviors.  Furthermore, the Veteran reported good relationships with his family, including his aunt, parents and brother, although experiencing strain in his relationship with the mother of his child and isolating himself from friends.  The Board finds that based on these symptoms, the currently assigned 50 percent rating is most appropriate.

As previously discussed, the Veteran and his aunt are competent to describe the symptoms related to his PTSD.  See Layno, 6 Vet. App. at 465.  However, they are not competent to address complex medical issues, such as identifying a specific level of disability according to the appropriate Diagnostic Code.  See Kahana, 24 Vet. App. at 435.  Thus, while credible in the belief that a higher rating is warranted, their contentions regarding the appropriate rating are outweighed by the competent medical evidence from psychologists and treatment records which evaluates the true extent of his disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130 for the period of June 14, 2013 onward.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

III.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).  

If a condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided such disability: (1) became manifest either during active duty in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (b) by history, physical examination, and laboratory tests cannot be attributed to any know clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii).

Disorders of the Right and Left Knees

The Veteran contends that he is entitled to service connection for a condition affecting the right and left knees, asserted as pain in the knees, to include as a manifestation of an undiagnosed illness due his exposure to Gulf War hazards.

The service treatment records reveal no injury, disease, or symptom associated with either knee.  During examination upon separation in September 1994, the Veteran's lower extremities were evaluated and found to be normal.  In his accompanying Report of Medical History, the Veteran denied having, or ever having, a trick or locked knee or bone, joint, or other deformity.

According to a February 1995 X-ray report, the Veteran had no bone injury or disease associated with either knee.  The knees were determined to be within normal limits.  He reported bilateral knee pain on a monthly basis.

The Veteran underwent medical examination in March 1996.  The examiner noted the Veteran's report of knee pain since approximately 1991.  An X-ray of the knees was unremarkable.  The physician diagnosed back pain and other conditions, but no diagnoses were given in relation to the reported knee pain.  

In June 2010, the Veteran participated in an informal hearing with a Decision Review Office at the RO.  The Veteran described a motor vehicle accident in January 1994 and a snowboarding incident in March 1994 while in service.  He stated he received treatment at military facilities in Guam and San Diego following these incidents.  The DRO stated that service treatment records appeared to be complete, but that attempts would be made to obtain treatment records for the dates provided by the Veteran.

In April 2011, the Veteran underwent VA examination in conjunction with this claim.  He reported pain and stiffness in both knees, as well as flare-ups of pain with prolonged walking and standing or attempting to squat.  The examiner put forth a diagnosis of arthralgia; a slight decrease in range of motion was noted.

In December 2012, a VA pain assessment included the Veteran's report of throbbing pain in his buttocks, feet, leg, and low back.

During his hearing before the Board in March 2015, the Veteran testified that his knee pain started after a snowboarding incident while in service.  He denied receiving treatment for the condition while serving.

In January 2016, the Veteran underwent further VA examination.  The examiner noted 2015 diagnoses of right knee strain and left knee joint osteoarthritis.  The Veteran reported pain in the bilateral knees upon general activity, increasing after strenuous activity with repetitive usage.  Both knees were found to have normal ranges of motion upon physical examination.  The Veteran denied any incident of injury to his knees during service.  The examiner noted no treatment or abnormalities in the service treatment records.  Based upon review of the evidence, the examiner opined that the knee conditions were less likely than not related to service.

Although the Veteran purports that he has bilateral knee pain, which he maintains is the result of an undiagnosed illness due to his exposure to Gulf War hazards, the clinical data from the January 2016 VA examination, when considered in tandem with the other medical evidence of record, shows that the Veteran's symptoms of bilateral knee pain are attributed to the known clinical diagnoses of right knee strain and left knee osteoarthritis.  Where, as in this case, the Veteran's bilateral knee pain has been attributed to known clinical diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply.

Similarly, the Board finds service connection for a disorder of right and left knees, diagnosed as right knee strain and left knee osteoarthritis, is not warranted, as the Veteran has not demonstrated that either knee disorder was manifested in service or within one year of service, or that a current disorder of the right and left knees is related to service.  In arriving at this conclusion, the Board finds the medical opinion provided in the January 2016 VA examination report to be highly probative.

The examiner fully reviewed the Veteran's medical history and records and provided an opinion supported by reasoned analysis.  The examiner opined that it was less likely than not that the knee conditions were due to service.  Notably, he documented the Veteran's denial of any incident of injury during service.

The Board finds the Veteran competent to speak to the symptoms of knee pain that he has experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, such as the etiology of a musculoskeletal condition or arthritis.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a complex medical question, he is not competent to comment on the etiology of his knee pain.  Given the complexity of the medical issues at hand, the medical evidence of record is given significant weight in regard to the nexus between the Veteran's knee conditions and his military service.  Thus, the VA examination reports and addendum opinions outweigh the Veteran's lay reports regarding etiology of this condition. 

The Board also notes that the examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board may also consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the Board finds that the Veteran's statements concerning the asserted in-service incident lack sufficient reliability to which credibility can attach, as they are inconsistent with other lay and medical evidence of record.  The Veteran reported an in-service snowboarding accident as the source of his knee pain.  However, the service treatment records contain the Veteran's lay statements made at the time of his separation examination, and at the time of the January 2016 VA examination, in which he denied any in-service incident of knee injury.  Because his current statements regarding the onset and etiology of his knee conditions, made in connection with his pending claim for VA benefits, are inconsistent with each other and with his available treatment records for the purposes of obtaining medical care, the Board finds that his lay statements concerning an in-service injury are not credible.  Consequently, the Board assigns little probative value to them.

In regards to continuity of symptoms, or manifestation within a year of service, the diagnosis of the Veteran's left knee osteoarthritis is afforded such consideration, as it is among the enumerated conditions under 38 C.F.R. § 3.309(a).  However, neither the medical evidence of record shows nor does the Veteran contend that he was treated for arthritis during service, or that he was diagnosed with arthritis within one year following separation.  Rather, the record evidence reflects that it was not until 2015, in which the Veteran was diagnosed with left knee arthritis.  Consequently, service connection cannot be granted based on presumptive service connection of a chronic disease or continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's bilateral knee disorders, diagnosed as right knee strain and left knee osteoarthritis, are related to his military service.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to June 14, 2013, and in excess of 50 percent, for PTSD is denied.

Entitlement to service connection for a disorder of right and left knees (claimed as bilateral knee pain), to include right knee strain and left knee osteoarthritis, is denied.


REMAND

Headaches

The Veteran contends that he is entitled to service connection for a disability manifested by headaches, which he maintains is a manifestation of an undiagnosed illness or results from his military exposure to environment hazards.

Service treatment records reveal that the Veteran was seen in 1992 with complaints of a headache, a running nose, body aches, and a cough, which, at that time, were attributed to the diagnosis of an upper respiratory infection.

The Veteran reported headaches on a Persian Gulf Registry code sheet in February 1995.  He described the headaches as occurring two to three times per week and lasted one to two hours.  In March 1966, the Veteran underwent a general VA examination and included headaches among the symptoms.  He reported that his headaches began in the fall of 1994; the assessment was of tension headaches.

When the Veteran was examined in May 1996, he presented with complaints referable to his nose, which included frequent sinus headaches, some occasional sinus drainage, and nasal obstruction.  The Veteran related the frequency of his symptoms to be once every month, lasting one to two days.  The assessment was of symptoms consistent with a viral respiratory tract infection or mild rhinitis.

The Veteran was afforded a VA examination in April 2011 in conjunction with his headaches claim.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed sinus headaches.

During his March 2015 Board hearing, the Veteran testified that his headaches began in service and that he currently experienced them three to five times a week in varying severities lasting from 15 minutes to one hour.

The Veteran was afforded further examination in conjunction with his claim for headaches in January 2016.  The examiner noted his previous diagnosis of sinus headaches, as well as the Veteran's reports of throbbing head pain on both sides of the head worsening with physical activity.  The VA examiner opined that the headaches were less likely than not related to service.  However, the opinion regarding the Veteran's headaches needs further medical guidance, because the VA examiner did not tailor the substance of that opinion to include a discussion of whether any currently diagnosed headache disorder was related in any way to the Veteran's military exposure to environmental hazards while serving in Southwest Asia.  Accordingly, a remand for an examination is warranted.



Sore and Rashes

As to the claim of service connection for sores and rashes, the Veteran has related that he experiences rashes on his legs, arms, and back, and a diagnosis of intermittent rashes was indicated on examination in April 2011.

The Veteran underwent examination of the skin in April 2011.  The results of the examination revealed the skin to be warm, dry, and intact.  The Veteran reported that he experienced rashes on his legs, arms, and back.  He described them as a fine, almost allergy-type reaction.  The examiner noted that his skin was flaky and dry, with no significant rash present; intermittent rashes were diagnosed.

The claim was remanded in June 2015, in essence, for an examiner to determine whether the Veteran's signs and symptoms of sores and rashes can be attributed to a known clinical diagnosis; and, if so, whether any such diagnosed disorder was manifested during or as a result of his military service, including his exposure to environmental toxins while service in Southwest Asia.

In January 2016, the Veteran underwent further VA examination.  After review of the evidence and physical examination of the Veteran, the examiner stated that no abnormalities existed at the time of the examination; he was therefore unable to give a diagnosis or opinion.  He went on to opine that absent treatment or abnormalities noted in service treatment records, it was less likely than not that the condition was related to service.  However, the opinion regarding the Veteran's symptoms of sores and rashes needs further medical guidance, because the VA examiner did not tailor the substance of that opinion to include a discussion of whether the signs and symptoms of sores and rashes, as reported by the Veteran, can (or cannot) be attributed to a known clinical diagnosis.  If the Veteran is found to suffer from a known clinical diagnosis to which his sign and symptoms of sores and rashes can be attributed, an etiology opinion is warranted.  Accordingly, the Board believes that further medical examination, including an opinion, with supporting rationale is needed to make a decision in this case.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for headaches and a skin condition (sores and rashes) that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA (records.

Notify the Veteran that he may submit non-medical objective evidence that independently observes or verifies his symptoms of headaches, and/or sores and rashes, such as evidence showing: (1) lost time from work, (2) the Veteran has sought medical treatment for symptoms of headaches and sores and rashes, and (3) changes in the Veteran's appearance, physical abilities, and mental and emotional attitude.  Notify the Veteran that he may submit lay statements from himself, family members, or any others who can attest from personal experience to their observations of the Veteran's symptoms of headaches, and/or sores and rashes, and/or who can attest from personal experience to their observations of any of the other factors listed above.

If the Veteran responds, assist him obtaining any additional records identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

2. After any additional records and/or responses have been associated with the claims file, afford the Veteran VA examinations by medical professionals with appropriate expertise in order to determine the nature and etiology of any disability that the Veteran now has, which is manifested by headaches, and sores and rashes.  The entire claims file and a copy of this Remand is to be made available to the examiners and the examiners are to indicate in the reports that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Headaches:

After examining the Veteran and reviewing the claims file, the examiners must record all noted signs and reported symptoms of headaches, document all clinical findings, and provide a diagnosis where possible; and then address the following questions:

a.  Can the Veteran's signs and symptoms of headaches be attributed the diagnosis of sinus headaches and/or tension headaches?  If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during, or is otherwise related to, the Veteran's period of active duty service (September 1990 to September 1994); or, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to environmental toxins while serving in Southwest Asia caused any damage that has resulted in, or is related to, the diagnosed disorder that the Veteran now has?

b.  Can the Veteran signs and symptoms of headaches be attributed to any other known clinical diagnosis?  If the answer is "yes," then provide the diagnosis or diagnoses.  With respect to each diagnosed disorder, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service (September 1990 to September 1994); or, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to environmental toxins while serving in Southwest Asia caused any damage that has resulted in, or is related to, any such disorder that the Veteran now has?

In answering the questions above, the examiner is to consider and discuss the medical history particular to this Veteran; lay statements from the Veteran and any others; the service treatment records documenting complaints and symptoms, including headaches, associated with an upper respiratory infection in 1992; a February 1995 Persian Gulf Registry sheet code, noting the frequency and duration of the Veteran's headaches; a March 1996 Report of VA Examination, noting an onset of headaches in 1994 and a diagnosis of tension headaches; a May 1996 Report of Examination, noting Veteran's complaints of frequent sinus headaches and other symptoms consistent with a viral respiratory tract infection or mild allergic rhinitis; and a January 2016 Report of VA Examination.

Complete, clearly-stated rationale for the conclusions reached must be provided.

c.  If the Veteran's signs and symptoms of headaches ARE NOT, or CANNOT be, attributed to a known clinical diagnosis, then the examiner must state so.  Also, the examiner is to address the following: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's signs and symptoms of headaches have either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?

In answering question "c," the examiner is to address whether the Veteran's signs and symptoms of headaches are objectively indicated by history, physical examination, and (or) laboratory test.  In making such an assessment, the examiner is to consider the non-medical indications, such as time lost from work; evidence that the Veteran sought treatment for his symptoms; evidence affirming changes in the Veteran's appearance, physical abilities, and mental and emotional attitude; and any lay statements from individuals who have attested from personal experience to their observations of the Veteran's symptoms of headaches.

Complete, clearly-stated rationale for the conclusions reached must be provided.

Sores and Rashes (skin condition):

After examining the Veteran and reviewing the claims file, the examiners must record all noted signs and reported symptoms of sores and rashes, document all clinical findings, and provide a diagnosis where possible; and then address the following questions:

a.  Please opine as to whether "intermittent rashes" that the Veteran has experienced on the legs, arms, and back are to be classified as a "clinical diagnosis" of a skin disorder; or are they to be classified as "symptoms."

b.  If "intermittent rashes" are classified as a "clinical diagnosis," is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service (September 1990 to September 1994); or, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to environmental toxins while serving in Southwest Asia caused any damage that has resulted in, or is related to, any such disorder that the Veteran now has?

c.  If "intermitted rashes" are classified as "symptoms," can the Veteran signs and symptoms of rashes on legs, arms, and back (claimed sores and rashes) be attributed to a known clinical diagnosis?
		
d.  If the answer to (c) is "yes," then provide the diagnosis or diagnoses.  With respect to each diagnosed disorder, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service (September 1990 to September 1994); or, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to environmental toxins while serving in Southwest Asia caused any damage that has resulted in, or is related to, any such disorder that the Veteran now has?

In answering the questions above, the examiner is to consider and discuss the medical history particular to this Veteran; lay statements from the Veteran and any others; the service treatment records; an April 2011 Report of VA Examination, noting the Veteran's complaints of rashes on legs, arms, and back and a diagnosis of intermittent rashes; and a January 2016 Report of VA Examination.

Complete, clearly-stated rationale for the conclusions reached must be provided.

e.  If the Veteran's signs and symptoms of rashes on legs, arms, and back (claimed as sores and rashes) ARE NOT, or CANNOT be, attributed to a known clinical diagnosis, then the examiner must state so.  Also, the examiner is to address the following: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's signs and symptoms of rashes on the legs, arms, and back (claimed as sores and rashes) have either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?

In answering question "e," the examiner is to address whether the Veteran's signs and symptoms of rashes on legs, arms, and back (claimed as sores and rashes) are objectively indicated by history, physical examination, and (or) laboratory test.  In making such an assessment, the examiner is to consider the non-medical indications, such as time lost from work; evidence that the Veteran sought treatment for his symptoms; evidence affirming changes in the Veteran's appearance, physical abilities, and mental and emotional attitude; and any lay statements from individuals who have attested from personal experience to their observations of the Veteran's symptoms of rashes on the legs, arms, and back (claimed as sores and rashes).

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any additional development deemed warranted, re-adjudicate the Veteran's claims.  If the claims remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


